Case 19-01576      Doc 212    Filed 02/11/20 Entered 02/11/20 15:15:48             Desc Main
                               Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:                                     ) Chapter 11
                                            )
 Elanar Construction Co.,                   )
                                            ) Judge Timothy A. Barnes
 Debtor/Debtor-in-Possession.               )
                                            ) Case No. 19-01576

                                 NOTICE OF MOTION

 TO:      ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on the 19th day of February, 2020, at 10:00 a.m., or
 soon thereafter as counsel can be heard, I shall appear before the Honorable Timothy A.
 Barnes, Bankruptcy Judge, in the room usually occupied by him as Courtroom 744 in the
 United States Bankruptcy Court in the Everett McKinley Dirksen Federal Building, 219
 S. Dearborn Street, Chicago, Illinois, or before any other Judge who may be sitting in his
 place and stead and shall present the Motion of Debtor to Convert Chapter 11 Case to
 Chapter 7 Case, a copy of which is attached hereto and herewith served upon you, and
 shall pray for the entry of an Order in compliance therewith.

          AT WHICH TIME and place you may appear if you so see fit.

                                                             /s/Arthur G. Simon
                                                             Crane, Simon, Clar & Dan
                                                             135 S. LaSalle St., Ste. 3705
                                                             Chicago, Illinois 60603
                                                             (312) 641-6777

                             CERTIFICATE OF SERVICE

         The undersigned, being first duly sworn on oath deposes and states that he caused
 a copy of the foregoing Notice and attached Motion to be served on all parties listed on
 the attached Service List via the Court’s Electronic Registration (ECF) (where indicated),
 or via First Class U.S. Mail (where indicated), properly addressed and postage pre-paid
 on the 11th day of January, 2019.

                                                             /s/ Arthur G. Simon




                                             i
Case 19-01576    Doc 212     Filed 02/11/20 Entered 02/11/20 15:15:48         Desc Main
                              Document     Page 2 of 6




                                   SERVICE LIST

 Served Via ECF
 Patrick S Layng
 USTPRegion11.ES.ECF@usdoj.gov

 James A. Karamanis
 james@bkchicagolaw.com

 Bruce E. de’Medici
 bdemedici@gmail.com
 Served Electronically:

 Grace W Cranley on behalf of Creditor Employers Mutual Casualty Company
 grace.cranley@dinsmore.com, deborah.dunn@dinsmore.com

 Elias M Gordan on behalf of Creditors Peter Baker & Son Co. and Traffic Control &
 Protection, Inc. gordanlaw@att.net

 Krysta K Gumbiner on behalf of Creditor Employers Mutual Casualty Company
 krysta.gumbiner@dinsmore.com, stephanie.armbruster@dinsmore.com

 Gregory J Jordan on behalf of Creditor Ross Burns
 gjordan@jz-llc.com

 James A Karamanis on behalf of Creditor Action Fence Contractors, Inc.
 james@bkchicagolaw.com

 Michael W Kelly on behalf of Creditor Sanchez Paving Co.
 mwkelly.law@gmail.com

 Christina Krivanek Wernick on behalf of Creditor Construction and General Laborers'
 District Council of Chicago and Vicnity
 cwernick@cvldc.org

 Gina B Krol, ESQ on behalf of Creditor DitchWitch of Illinois d/b/a DitchWitch Midwest
 and 1st Choice Equipment LLC
 gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;acartwright@cohenandkrol.com;jn
 eiman@cohenandkrol.com




                                           ii
Case 19-01576     Doc 212     Filed 02/11/20 Entered 02/11/20 15:15:48          Desc Main
                               Document     Page 3 of 6



 Katherine C Mosenson on behalf of Creditor Laborers' Pension Fund and Laborers'
 Welfare Funds for the Health and Welfare Department of the Construction and General
 Laborers District Council of Chicago and Vicinity
 katem@chilpwf.com, karen.tarjan@gmail.com;vedranaa@chilpwf.com

 Matthew A Olins on behalf of Creditor Pinnacle Capital 2727, LLC
 molins@gouldratner.com

 Raymond J Ostler on behalf of Creditor Payne & Dolan, Inc. rostler@gsgolaw.com

 Tina Marie Paries on behalf of Creditor Mid American Water, Inc.
 tparies@bdlfirm.com, msteinhaus@bdlfirm.com

 Christopher H Purcell on behalf of Creditor FORD MOTOR CREDIT COMPANY LLC
 shermlaw13@aol.com

 Michael G Schultz on behalf of Creditors Deere Credit, Inc., John Deere Financial and
 John Deere Construction & Forestry Company
 mgs@renozahm.com

 Patrick T. Wallace on behalf of Creditor Laborers' Pension Fund and Laborers' Welfare
 Funds for the Health and Welfare Department of the Construction and General Laborers
 District Council of Chicago and Vicinity
 wallace.patrick@gmail.com, fundcounsel@gmail.com

 Michael J Weber on behalf of Creditor Employers Mutual Casualty Company
 Michael.weber@dinsmore.com, Deborah.dunn@dinsmore.com

 Mark R Zito on behalf of Creditor Ross Burns
 mzito@jz-llc.com

 Bruce E de'Medici on behalf of Creditor Construction Industry Research and Service
 Trust Fund
 bdemedici@gmail.com

 Bruce E de'Medici on behalf of Creditor International Union of Operating Engineers
 Local 150 AFL-CIO
 bdemedici@gmail.com

 Bruce E de'Medici on behalf of Creditor Local 150 IUOE Vacation Savings Plan
 bdemedici@gmail.com




                                            iii
Case 19-01576    Doc 212     Filed 02/11/20 Entered 02/11/20 15:15:48        Desc Main
                              Document     Page 4 of 6




 Bruce E de'Medici on behalf of Creditor Midwest Operating Engineers Pension Trust
 Fund
 bdemedici@gmail.com

 Bruce E de'Medici on behalf of Creditors Midwest Operating Engineers Retirement
 Enhancement Fund, Operating Engineers Local 150 Apprenticeship Fund, and Midwest
 Operating Engineers Welfare Fund bdemedici@gmail.com




                                          iv
 Case 19-01576       Doc 212     Filed 02/11/20 Entered 02/11/20 15:15:48           Desc Main
                                  Document     Page 5 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Elanar Construction Co.,                   ) Chapter 11
                                           )
                                           ) Judge Timothy A. Barnes
Debtor/Debtor-in-Possession.               ) Case No. 19-01576

      MOTION OF DEBTOR TO CONVERT CHAPTER 11 CASE TO CHAPTER 7

       Elanar Construction Co., an Illinois corporation, Debtor/Debtor-in-Possession herein

(“Debtor”), by and through its attorneys, makes its Motion to Convert Chapter 11 case to

Chapter 7 Case, pursuant to Section 1112(a) of the Bankruptcy Code, and in support thereof,

states as follows:

       1.      On January 18, 2019, the Debtor filed its voluntary petition for relief under

Chapter 11 of the Bankruptcy Code (“Petition Date”).

       2.      The Debtor has been operating its business and managing its financial affairs as

debtor-in-possession since the Petition Date. No trustee, examiner or committee of unsecured

creditors has been appointed in the Debtor’s Chapter 11 case.

       3.      The Debtor, at this time, is unable to formulate a plan of reorganization.

Accordingly, the Debtor seeks an order pursuant to Section 1112(a) of the Bankruptcy Code

converting this Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code.

       WHEREFORE, Elanar Construction Co., an Illinois corporation, Debtor/Debtor-in-

Possession herein, prays for the entry of an Order converting the above-captioned Chapter 11

case to a Chapter 7 case.




                                               1
 Case 19-01576   Doc 212   Filed 02/11/20 Entered 02/11/20 15:15:48      Desc Main
                            Document     Page 6 of 6




                                           ELANAR CONSTRUCTION
                                           SERVICES, INC.,
                                           Debtor/Debtor-in-Possession

                                           By:/s/ Arthur G. Simon
                                               One of its Attorneys




DEBTOR’S COUNSEL:
Arthur G. Simon (Atty. No. 03124481)
Crane, Simon, Clar & Dan
135 S. LaSalle Street, Suite 3705
Chicago, Illinois 60603
312-641-6777
W:\AGS\ELANAR Construction\Convert to 7.MOT.docx




                                       2
